Case 2:20-cv-09371-PA-PD Document 13 Filed 02/08/21 Page 1 of 1 Page ID #:49


 1                                                                                             JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   ERNST SOHN et al.,                           CV 20-9371 PA (PDx)

12                Plaintiff,                      JUDGMENT
13         v.
14   LOS ANGELES COUNTY et al.,
15                Defendants.
16
17
18         Pursuant to the Court’s February 8, 2021 Order dismissing this action for lack of
19   prosecution and failure to comply with Federal Rule of Civil Procedure 4(m),
20         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
21   dismissed without prejudice.
22         IT IS SO ORDERED.
23
24   DATED: February 8, 2021                         _________________________________
                                                                Percy Anderson
25                                                     UNITED STATES DISTRICT JUDGE
26
27
28
